        Case 1:19-cr-00868-PGG        Document 14      Filed 12/16/19       Page 1 of 1




                              PARKER & CARMODY, LLP
                                   ATTORNEYS AT LAW
                                    850 THIRD A VENUE
                                        14" FLOOR
                                   NEW YORK, N.Y. 10022

DANIELS. PARKER                                                         TELEPHONE: (212) 239.-9777
MICHAEL CARMODY                                                         FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                 DParker@ParkerandCarmody.com




                                                     December 12, 2019
Bv ECF
Hon. Paul G. Gardephe                                              MEMO ENDORSED
United States District Judge
                                                                   The Application is granted.
Southern District of New York
5 00 Pearl Street
New York, NY 10007


                                     19 Cr 868 (PGG)
                                                                   :A%
                         Re: United States v. Francisco Jose Marii'aul    G. Ga(\d~p:e; ~- · ~f)t
                                                                    Dated:_      ''.           g


Dear Judge Gardephe:

       I am the attorney for Francisco Jose Maria. I write with the consent of the
Government requesting that the Court amend the terms and conditions of his bail and
allow him to travel to Jersey City on December 24 through December 25, 2019.

      Mr. Maria would like to join Carmen Rodrigues, his "wife," and her family at the
home of Ms. Rodrigues' sister, Rosa Rodrigues, for Christmas Eve and Christmas.

      I seek permission for him to go to 162 Van Horne Street, Jersey City from
December 24, 2019, arriving there around 10 a.m. and then returning to his home in
Manhattan by 8 p.m. on December 25, 2019.

        If the foregoing meets with Your Honor's approval, then I respectfully request
that you grant this application and "So Order" this letter.

        Thank you for your consideration in this matter.




cc: All parties by ECF
                                                      .8
                                                     Very truly
                                                           >   "
                                                                  you;',

                                                     Daniel S. Parker
